DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-15 and 17-20 (and the species of cardiovascular disease) in the reply filed on 11/24/2021 is acknowledged.
Claims 9, 10, 15, 16, 18 and 20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/24/2021.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8, 11, 14 and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Masuzawa et al. (2013, Am. J. Physiol. Heart Circ. Physiol., Vol. 306, pgs. H966-H982).
Regarding claims 1, 2, 5-8 and 17, Masuzawa et al. teach a method of altering energy metabolism in a recipient cell comprising:
generating mitochondrial damage and dysfunction in a cell via induced ischemia in the myocardium,
obtaining exogenous and autologous mitochondria,
and introducing the obtained mitochondria into recipient cardiomyocyte cells in the injured myocardium (see Abstract and pg. H968-970) and further teaches:
“we present data using the in situ blood-perfused regional ischemic heart model with 4-wk recovery and in vivo and in vitro studies to demonstrate that the transplantation of viable autologously derived mitochondria provides cardioprotection from ischemia-reperfusion injury. We show that the transplanted mitochondria are internalized by cardiomyocytes 2 h after transplantation and provide enhanced oxygen consumption, upregulate chemokines that enhance postinfarct cardiac function, and upregulate the expression of protein pathways that are important in preserving myocardial energetics.” (pg. H966 col. 2 parag. 4), and
“that the transplantation of autologously derived mitochondria provides cardioprotection intracellularly and extracellularly to significantly decrease myocardial necrosis and significantly
enhance postischemic function. These cardioprotective effects are apparent at 10 min of reperfusion and persist for at least 28 days. The transplanted mitochondria decrease inflammatory markers significantly and do not induce autoimmunity or arrhythmia.
The transplanted mitochondria are readily internalized by cardiomyocytes 2 h after transplantation and remain viable for at least 24 h, enhancing oxygen consumption rate
and high-energy synthesis and inducing cytokine mediators and proteomic pathways, allowing for cardioprotection.” (pg. H977 col. 1 parag. 3).
Regarding claims 3 and 4, Masuzawa teaches that mitochondria can be from a non-autologous and xenogeneic source (pg. H970 col. 1 parag. 3).
Regarding claim 11, Masuzawa teaches that mitochondria transplant enhanced ATP production (pg. H975 col. 1 parag. 4).
Regarding claim 14, Masuzawa they isolated treated cardiomyocytes (pg. H970 col. 2 parag. 1) which had increased oxygen consumption rate and high energy synthesis compared to untreated controls (pg. H975 col. 1 parag. 4 and pg. H977 col. 1 prag. 3). 
	Thus Masuzawa clearly anticipates claims 1-8, 11, 14 and 17.

Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 12 and 19 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Brondello et al. (WO 2016/008937 A1).

	Regarding claims 12 and 19, Brondello et al. teach that “an aspect of the present invention relates to a method for the intercellular transfer of an amount of mitochondria isolated from a population of donor cells into a population of recipient cells” (pg. 2 lines 29-31)
	Specifically, Brondello teaches isolating defective mitochondria (pg. 5 lines 7-8) and introducing into a recipient cell (pg. 2 lines 13-15 and pg. 12 lines 5-9) and that cells can be measured for energy metabolism (pg. 9 lines 9-25). 
	Brondello continues to teach that “MSCs can transfer mitochondria to cancer cells. This
opens new routes for cancer cell metabolic reprogramming since MSCs are part of the cancer
cell microenvironment, with functional consequences for tumor progression and resistance to
anti-cancer drugs.
With the known contribution of mitochondria in essential biological processes, the involvement of mitochondria dysfunction in a number of diseases1 and the current evidence that mitochondria activity can interfere with cell responses to therapeutic agents, experimental procedures that allow the manipulation of mitochondria and the study of their properties in different cell contexts are of the utmost interest.” (pg. 2 lines 5-9).
While Brondello does not explicitly teach that the recipient cell has reduced energy metabolism or reduced cellular activity. It would have been obvious that a dysfunctional mitochondria as taught by Brondello would have, for example, reduced ATP production efficiency or decreased respiration, since Brondello teaches the role mitochondria in energy metabolism in a cell and teaches the measurement of APT production and how it is increased with functional mitochondria (pg. 9 lines 9-25 and pg. 22 lines 28-33).
Thus the ordinary artisan would find the teaching of Brondello would anticipate or render the claimed invention obvious.
Conclusion
No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID A MONTANARI whose telephone number is (571)272-3108. The examiner can normally be reached M-Tr 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DAVID A MONTANARI/Examiner, Art Unit 1632